                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 21-01129-CJC(DFMx)                                 Date: July 2, 2021

Title: JOHN HO V. CAL WORLD EL MONTE, LLC



PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

   Karlen Dubon                                            N/A
      Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

      None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM

       On June 29, 2021, Plaintiff John Ho filed this action against Defendant, alleging
violations of the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil
Rights Act (“Unruh Act”). (Dkt. 1 [Complaint, hereinafter “Compl.”].) Plaintiff seeks
injunctive relief under the ADA and statutory damages under the Unruh Act. (Id.)
Plaintiff contends that this Court has jurisdiction over his ADA claim based on the
existence of a federal question and jurisdiction over his Unruh Act and other state law
claims based on supplemental jurisdiction. (Id.)

      Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
complex issue of State law, (2) the claim substantially predominates over the claim or
claims over which the district court has original jurisdiction, (3) the district court has
dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
§ 1367(c).

      A number of federal district courts across California have declined to exercise
supplemental jurisdiction over Unruh Act claims brought alongside ADA claims, citing
28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d
1025, 1030–31 (S.D. Cal. 2017) (declining to exercise supplemental jurisdiction because
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 21-01129-CJC(DFMx)                                  Date: July 2, 2021
                                                                  Page 2

(1) “Plaintiff’s state law claim under the Unruh Act substantially predominates over his
federal claim” and, (2) because “it would be improper to allow Plaintiff to use federal
court as an end-around to California’s pleading requirements.”). The Court orders
Plaintiff to show cause as to why it should not decline to exercise supplemental
jurisdiction over his Unruh Act claim for similar reasons.

        Plaintiff shall file a response to this Order to Show Cause by July 12, 2021. In his
response, Plaintiff shall identify the amount of statutory damages he seeks to recover.
Plaintiff and his counsel shall also include declarations in their responses which provide
all facts necessary for the Court to determine if they satisfy the definition of a “high-
frequency litigant” as provided by California Civil Procedure Code §§ 425.55(b)(1) &
(2). Failure to respond to this Order may result in the Court declining to exercise
supplemental jurisdiction over Plaintiff’s Unruh Act claim.


jy

MINUTES FORM 11
CIVIL-GEN                                                           Initials of Deputy Clerk kdu
